                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Dominique Alexander Hackley,
       Petitioner,

V.                                                                  I;18cvl451(LMB/TCB)

Harold W.Clarke,
       Respondent.

                                  MEMORANDUM OPINION

       Dominique Hackley("Hackley" or "petitioner"), a Virginia inmate proceeding pro se, has

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254,challenging his nine

convictions(two counts ofrobbery in violation of Va. Code § 18.2-58; two coimts of abduction

with the intent to obtain pecuniary benefit in violation of Va. Code § 18.2-48; four counts of

using a firearm in commission ofa felony in violation of Va. Code § 18.2-53.1; and one count of

armed statutory burglary in violation of Va. Code § 18.2-90).[Dkt. No. 1]. Respondent has filed

a motion to dismiss and Rule 5 answer, along with a supporting brief.[Dkt. Nos. 17-19].

Hackley received the notice required by Local Rule 7(K)and Roseboro v. Garrison. 528 F.2d

309(4th Cir. 1975), and opposes respondent's submission.[Dkt. Nos. 20,22]. For the reasons

that follow, respondent's motion to dismiss will be granted.

                                         I. Bacl^round

       After a bench trial during which one ofthe victims testified and provided a first-hand

account ofthe nine charged crimes,the presiding trial judge found that Hackley was guilty on all

counts and sentenced him to a total of eighteen years' imprisonment.[Dkt. No. 1].

       At the sentencing hearing, Hackley's attorney asked the trial judge to sentence him to the

mandatory minimum sentence and to run concurrently at least two ofthe firearms charges.[Case

                                                1
